 

Case 1:21-cv-00317-GBD Documents Filed 02/18/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wor Mega
TUNISA ANGELES co hah iat hocoitep na i Lee
£9

  
 

similarly situated,
Plaintiff,
-against- : 21 Civ. 317 (GBD)
ASIAN IMPORT STORE, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within sixty (60)
days of this Order.

The April 7, 2021 conference is canceled.
Dated: New York, New York

February 18, 2021
SO ORDERED.

Powrag- 4 Dowel,

RG&JB. DANIELS
nited States District Judge

 
